Citation Nr: 1028202	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the RO.  

In February 2005 the Veteran testified during a video-conference 
hearing before the undersigned Acting Veterans Law Judge (AVLJ).

The Board remanded issue in May 2006 and October 2007 for further 
development of the record.

By way of a July 2009 rating decision, the Veteran was awarded 
service connection for right and left foot disorders.  The 
Veteran has not contested the assigned rating or effective date.  
Therefore, these issues are no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for service 
connection cannot be construed as a notice of disagreement 
following the granting of service connection for that claim); 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be 
valid if the RO grants the benefit sought on appeal, or the 
veteran withdraws the appeal).  

The issue of individual unemployability (TDIU) has been 
raised by the record, as indicated from the February 2005 
personal hearing transcript, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ) despite 
numerous referrals from the Board.  The Board does not 
have jurisdiction over it, and is again referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The clinical signs and manifestations of the Veteran's service-
connected PTSD are shown to be characterized by insomnia, 
intrusive thoughts, flashbacks, nightmares, depression, 
impairment of concentration and memory, disturbances in 
motivation in mood, difficulty in establishing work and social 
relationships, paranoia, anger outbursts, auditory 
hallucinations, hypervigilance, exaggerated startle response , 
social avoidance, depression, anxiety, survivor's guilt, 
rumination, and irritability, and difficulty in establishing work 
and social relationships, of an overall chronic and moderately 
severe nature as evidence by his global assessment of functioning 
(GAF) score ranging from 50 to 65.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).
 
The Veteran was provided VCAA notice in June 2002, prior to the 
initial adjudication of his claim for service connection for PTSD 
in an October 2002 RO rating decision.  Additional VCAA letters 
were sent in June 2006 and December 2007.  The VCAA letters 
indicated the types of evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain both his private and VA medical treatment records.  The 
Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the July 2003 RO rating decision, service connection for PTSD 
was established and an initial rating was assigned.  Thus, the 
claim for which VCAA notice was provided has been substantiated.  
See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose such notice was intended to serve has 
been fulfilled.  Id.  

The Veteran was afforded VA examinations in April 2003 and 
December 2007.  Although the Veteran's representative contends in 
the March 2010 Post-Remand Brief that the Veteran is entitled to 
a new VA examination as the last examination was conducted over 
two years ago; however, the VA Office of General Counsel has held 
that a lapse of time in and of itself does not necessarily 
require a re-examination in rating cases.  A further examination 
is needed in instances where the Veteran has reported a worsening 
in the disability since the last examination.  See VAOPGCPREC 11-
95 (April 7, 1995).  Here, the Veteran has not reported a 
worsening in the disability since his last VA examination.

Although the Veteran was denied Social Security Administration 
(SSA) benefits (which he subsequently appealed), VA did not 
obtain these records because there is no reasonable possibility 
that any SSA records would substantiate the Veteran's claim for 
an increased rating because on the question of current severity 
of symptomatology, any available SSA record evidence would be far 
outweighed by more contemporaneous and probative VA 
hospitalization and treatment records and a comprehensive VA 
examinations.  Further, the extensive VA treatment records 
contained in the Veteran's claims file (i.e., 5 volumes of 
treatment records) are sufficient to decide his claim on appeal 
because they contain comprehensive, contemporaneous, objective 
findings throughout the course of his appeal.  Any SSA records 
created for the purpose of establishing SSA disability status 
would not contain any more current or more probative findings on 
the question of current severity of symptoms.  

It is also unclear as to whether the Veteran attended Chapter 31 
Vocational Rehabilitation.  It only appears that the Veteran was 
interested in applying.  See VA treatment record dated September 
9, 2003.  The Board finds remanding the claim for the remote 
possibility of records would only result in an unnecessary delay.  
For the same reasons as stated above, the Board finds that the 
evidence of record is sufficient to render a decision without 
prejudice to the Veteran.  

The evidence of record includes service treatment records, VA 
examination reports, VA treatment records, and statements and 
testimony from the Veteran and his representative.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal and has been provided a 
meaningful opportunity to participate in development of his 
claim.  He has indicated that he has no further evidence to 
submit to VA.  See SSOC Notice Response dated in July 2009.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.  

II.  A Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) from 
the date service connection was made effective.  See Fenderson v. 
West, 12 Vet. App.  119, 126 (1999).  

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), 
p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed, avoids friends, neglects family, and is unable to 
work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R    § 4.6.  It should also be noted that use of 
terminology such as "mild" or "severe" by VA examiners and 
others, although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  The record as a whole is 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

VA treatment records from September 1999 to April 2003 reflect 
treatment for alcoholism and/or PTSD.  A September 1999 treatment 
record reflects that the Veteran was admitted to a VA general 
domiciliary for alcoholism.  It was noted that the Veteran was 
paranoid, assaultive, and heard "quiet voices" while drinking 
alcohol.  He had a history of legal issues related to substance 
abuse.  He also reported difficulty with memory, nightmares, 
flashbacks, and a history of suicidal ideation without intent.  
The Veteran reported that he thought he was experiencing PTSD 
shortly after he returned from Vietnam, "but believes he has 
grown out of these symptoms over the intervening years."  See VA 
treatment record, dated September 1999.  It was also noted that 
the Veteran had intermittent employment for the past 35 years 
with the longest period of employment of two years.  His jobs 
were interrupted by his alcoholism.  

A February 2000 VA treatment record reflects that the Veteran was 
employed with a company that makes household items.  He obtained 
the job through his girlfriend.  A May 2002 VA treatment record 
reflects that the Veteran's longest period of employment was for 
8 years as a forklift driver at a lumber mill.  Another May 2002 
treatment record stated that the Veteran was diagnosed with PTSD 
in approximately 1999.  The Veteran reported nightmares, 
flashbacks, anger outbursts, social avoidance, and depression.  
Upon mental status examination, the Veteran was well-groomed, 
cooperative, calm, and anxious with appropriate affect that was 
congruent to mood.  He was fully oriented.  His speech was normal 
and his thought process was intact.  He reported auditory 
hallucinations (i.e., name being called).  His recent memory was 
impaired.  His cognitive functioning and concentration were fair.  
He denied suicidal and homicidal ideation.  His insight and 
judgment were intact.  A June 2002 treatment record reflects 
difficulty in controlling mood and anger.

A July 2002 treatment record reflects that the Veteran reported 
anger outbursts.  He also stated that his nightmares have 
subsided.  It was also noted that the Veteran was active in 
church.  He stated that he almost strangled his first wife during 
a nightmare and/or flashback.  He also mentioned that he was 
abusive to his second wife.  He further stated he was currently 
prone to road rages, hypervigilence, and easily startled.  See VA 
treatment record, dated July 2002.  Upon mental status 
examination, the Veteran was alert and cooperative.  His mood was 
good and affect was appropriate on examination; however, the 
Veteran had an anger outburst/ rage the day before.  He reported 
that he does not hunt anymore and finds loud noise intolerable.  
His insight was limited and judgment was variable.  He was 
diagnosed with PTSD and obsessive-compulsive disorder.  During 
that visit, the Veteran reported isolative behavior.  The Veteran 
was prescribed a higher dose of Sertraline.  The Veteran's GAF 
scores ranged from 55 to 65.

The Veteran was again admitted to a VA general domiciliary in 
August 2002 for homelessness and sobriety maintenance.  Another 
August 2002 VA treatment record reflects that the Veteran has 
been clean and sober since 1999.  However, the Veteran reported 
depression, anxiety, and difficulty controlling anger outbursts.  
He denied suicidal ideation.  He was placed on an antidepressant.  
The Veteran was assigned a GAF score of 60.

The Veteran underwent a VA examination in April 2003.  The 
examiner noted that the Veteran intermittently worked as a lumber 
mill worker for about 10 years and a ranch hand for 20 years.  He 
further stated that he became unemployed a year prior due to 
physical limitations and pain from arthritis of the knees, feet, 
and back.  The Veteran reported that he had difficulty 
maintaining relationships due to his alcoholism.  He further 
stated that he prefers to isolate himself, but has attempted to 
be more social.  He does not like to get close to people for fear 
of hurting them or being hurt by them.  He has three daughters 
from two previous marriages that he continues to keep in contact 
with.  The Veteran had numerous arrests related to disorderly 
conduct prior to 1999.  The Veteran reported that he stopped 
drinking in August 1999.

Upon mental status examination, the Veteran was oriented to 
person, place, time, and circumstance.  His recent and remote 
memory was grossly intact.  He maintained good eye contact and 
spoke freely.  His mood was anxious and mildly depressed.  His 
affect was appropriate.  His speech, rate, and content were 
normal.  His thought process was unremarkable and his 
concentration was intact.  There were no hallucinations, 
delusions, and suicidal or homicidal ideation.  The Veteran was 
noted to be hypersensitive to perceived threat or danger.  He 
also had daily intrusive thoughts, nightmares, avoidance, anger 
outbursts, persistent feelings of sadness, irritability, anxiety, 
survivor's guilt, obessional rumination, and difficulty with 
relationships.  The Veteran was diagnosed, in part, with PTSD and 
dysthymic disorder.  He was assigned a GAF score of 55.

VA treatment records dated from May 2003 to August 2006 reflect 
continued treatment for PTSD and anger management.  The Veteran 
attended support groups for PTSD and anger management regularly.  
An October 2003 treatment records reflects a diagnosis of 
depressive disorder, NOS (not otherwise specified), and 
obsessive-compulsive disorder.  The Veteran reported to have 
nightmares, insomnia, and difficulty socializing.  A November 
2003 treatment record reflects that the Veteran was oriented 
times three, alert, hypervigilant, cautious, short temper, and 
low motivation.  There was no report self-destructive behavior.  
The Veteran was diagnosed with a long history of PTSD, and 
underlying depression.  He was prescribed medication.  

A January 2004 treatment record reflects that the Veteran 
complained of re-experiencing symptoms, avoidance, hyperarousal, 
and depressed mood.  The examiner described him as oriented times 
three, alert, despondent and noted the Veteran continued to have 
nightmares.  A February 2004 treatment record reflects that the 
Veteran was irritable, alert, oriented times three, having 
nightmares, and having problems with assessing reality.  The 
Veteran was assigned a GAF score of 55.  A March 2004 VA 
treatment record reflects that the Veteran was oriented times 
three, alert, and not too verbal with appropriate affect.  The 
Veteran complained of anger, distrust, and suspiciousness.  The 
Veteran denied any destructive ideation.

In an April 2004 written statement, the Veteran reported 
difficulty with sleeping, irritability, periods of violence, poor 
concentration, and distorted thinking that had caused problems in 
his marriage.  A July 2004 VA treatment record reflects 
difficulty with nightmares, insomnia, and bizarre dreams.  Upon 
mental status examination, the Veteran was oriented times three, 
alert, more dysphoric, short tempered, impatient, and had erratic 
sleep.  He reported no destructive behavior.  The Veteran 
reported no destructive ideation in October 2004.  In December 
2004, the Veteran reported that his PTSD symptoms had improved.  
He was going to stop individual therapy, but continue to attend 
monthly anger management therapy.

A January 2005 VA treatment record reflects complaints of 
increased, anxiety, anger, and irritability.  He had stopped 
taking his medication.  The Veteran was diagnosed with PTSD, 
depression, and obsessive compulsive disorder.  Mental status 
examination reflected that the Veteran was oriented times three, 
alert, and dysphoric.  He reported nightmares, periods of 
irritability, anger, and excessive worry.  He denied any 
destructive ideation.

A February 2005 treatment record noted difficulty with 
controlling anger and irritability.  He also had intrusive 
recollections, nightmares, re-experiencing trauma, psychological 
and physiological distress to triggers, detachment, diminished 
interest, impaired memory, difficulty falling or staying asleep, 
exaggerated started response, hypervigiliance, and avoidance.  A 
June 2005 VA treatment record reflects that the Veteran was 
oriented times three, alert, euthymic, but had episodes of 
dysphoria and anger episodes.  The Veteran denied destructive 
ideations.  The Veteran was taking medication for anger 
management, depression, and antipsychotic medication.  An August 
2005 treatment record reflected that the Veteran was oriented 
times three, alert, clam, and that his sleep has improved.

A February 2006 VA treatment record reflects that the Veteran has 
been off medication for 5 months.  He reported anger outbursts 
and stated that his symptoms have not worsened since he 
discontinued his medication.

The Veteran underwent a VA examination in December 2007.  The 
examiner reported that the Veteran and his wife had been in a 
relationship since 1999.  The Veteran last worked in 2001, when 
he was laid off.  The Veteran reported anxiety, depression, 
violent and aggressive outbursts, and difficulty in maintaining 
relationships (i.e., two marriages that ended in divorce).  The 
Veteran reported that he was active in church.  The wife reported 
that the only reason the Veteran was able to obtain and maintain 
his last job was because of her connection to the supervisor.  
She stated that the Veteran had daily episodes of uncontrolled 
irritability and anger.  The Veteran reported difficulty with 
holding down a job for any significant amount of time since 1968.  
He reported difficulty with depression, anxiety, panic attack, 
and PTSD symptoms.  The Veteran has been alcohol free since 1999 
and uses no other substances.  He and his wife attend church 
twice per week.  He goes to pow-wows three to four times per 
week.  He enjoys prayer and dancing.  The wife noted difficulties 
in their relationship because of the Veteran's irritability, 
anger outbursts, depression, and isolative behavior.  

The Veteran complained of nightmares, hypervigilance (i.e., 
perimeter checking behavior), paranoia, easily startled, 
difficulty sleeping, anger outbursts, poor concentration, 
irritability, depression, panic attacks, and intrusive thoughts.  
He reported multiple triggers, including, but no limited to, loud 
mufflers, fireworks, helicopter or jet noises, and news on Iraq.  
He also stated that he avoided hunting and avoided driving due to 
his road rage.  He stated that he had difficulty socializing with 
people and preferred to isolate himself.  The Veteran's social 
support was limited to his wife, brothers, and sisters.  The 
Veteran reported that he was "closely connected to his family."  
The Veteran and his wife attend Pacific Bible College.  The 
Veteran dines out once per month, but sits with his back to the 
wall.  He and his wife like to go shopping.  The VA examiner 
noted that the Veteran did not mention that he had difficulty due 
to crowds are being around people.  The VA examiner noted that 
the Veteran described his inability to work as being related to 
physical problems rather than solely mental problems.  However, 
the VA examiner concluded that the Veteran was has not been able 
to maintain gainful employment due to the severity of his PTSD 
and depression.  He reported that his longest job was 8 years, 
but that he had been fired (i.e., argumentative and drunken 
behavior) and rehired numerous times.

He also complained of episodes of depression.  During an episode, 
he described that he would usually isolate himself and neglect 
hygiene.  He reported suicidal ideation and intermittent auditory 
hallucinations.  He denied any other psychotic symptoms.  The 
Veteran reported that he terminated all medication for his mental 
disorder in 2004, because he felt that the medication was not 
helpful.

Upon mental status examination, the Veteran was clean and neat.  
He was alert and oriented to person, place, and time.  He was 
cooperative and maintained eye contact.  His motor movement was 
without abnormalities.  His affect was flat and restricted.  His 
mood was reported as frequently irritable, anxious, and 
depressed.  His speech was a normal rate, rhythm, tone, and 
volume.  His associations were logical.  His stream of thought 
was unremarkable for being tangential or circumstantial.  The 
Veteran denied suicidal and homicidal ideation, except during a 
depressive episode where he has suicidal thoughts and auditory 
hallucinations (i.e., someone calling his name).  The Veteran 
denied any delusions, but stated that he felt paranoid that 
someone was out to harm him.  Memory was intact and insight and 
judgment were good.  The Veteran was diagnosed with PTSD, major 
depressive disorder, panic disorder, alcohol dependence in full 
remission.  The Veteran was assigned a GAF score of 50.

The VA examiner stated that overall the Veteran has made little 
change since his last VA examination.  The VA examiner noted that 
the Veteran's PTSD symptoms were severe.  He stated that 
intrusive thoughts initially led the Veteran to self medicate 
with alcohol.  He also stated that the Veteran has avoidance of 
numerous activities and triggers that arouse recollections of his 
trauma.  The VA examiner found the Veteran competent for VA 
purposes.
In February 2005, the Veteran testified that he had suicidal 
ideation without intent and survivor's guilt, as indicated on 
page 10.  He also testified that he had history of substance 
abuse, violence, and an inability to maintain long-term 
relationships.  He further stated that his employment was 
sporadic and his longest employment period was for two years.  
(Id. at 11).  He further testified that he has been married three 
times.  His wife testified that he had difficulty maintaining a 
job because of his anger outbursts.  She also reported, in part, 
obsessional rituals and suicidal ideation.  (Id. at 15).

The aforementioned medical evidence indicates that the Veteran 
was diagnosed with service-connected PTSD, as well as his 
nonservice-connected major depressive disorder NOS, OCD, and 
anxiety disorder..  Neither of the examiners clearly 
distinguished the symptoms attributable to the service-connected 
PTSD from those attributable to nonservice-connected psychiatric 
disabilities.  In fact, the December 2007 VA examiner stated that 
it was very difficult to separate the affects of the Veteran's 
childhood, alcoholism, and PTSD related to Vietnam.  He also 
stated that a portion of the depressive symptoms were directly 
related to the severity of his PTSD symptoms and childhood up 
bringing.  Under these circumstances, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed to 
the Veteran's service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 50 percent for PTSD.  The Veteran asserts, in part, 
that his PTSD warrants a higher rating because his symptoms are 
severe, as evidenced by the GAF score of 50 was assigned at his 
December 2007 VA examination.  The Board notes that GAF scores 
are one relevant component of the Veteran's disability picture 
that must considered.  However, they must be weighed alongside 
all additional relevant evidence.  See, e.g., Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. . 
429, 433 (1995) (it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so doing, 
the Board may accept one medical opinion and reject others).  

For the entire appeal period, the Veteran's service-connected 
PTSD is shown by the VA examination reports to be manifested by 
symptoms such as insomnia, intrusive thoughts, flashbacks, 
nightmares, depression, impairment of concentration and memory, 
disturbances in motivation in mood, difficulty in establishing 
work and social relationships, paranoia, anger outbursts, 
auditory hallucinations, hypervigilance, exaggerated startle 
response, social avoidance, depression, anxiety, survivor's 
guilt, rumination, irritability; and difficulty in establishing 
work and social relationships, of an overall chronic and 
moderately severe nature as evidence by his GAF score ranging 
from 50 to 65.  The types of symptoms described in the criteria 
for a 70 percent rating are of an inarguably more severe nature 
that is simply not reflected in the clinical findings and 
conclusions of the VA examiners.

While there is some report of symptomatology (i.e., auditory 
hallucinations and suicidal ideation without intent) that warrant 
a higher rating, the weight of the evidence of record 
demonstrates that symptomatology more nearly approximates the 
criteria for a 50 percent rating under Diagnostic Code 9411.  

The criteria for a rating of 70 percent are not approximated.  
Although the Veteran has difficulty in forming effective work and 
social relationships; he does not have an inability to form or 
maintain social relationships, as evidence by his relationship 
with his wife, siblings, mother, children, and church friends.  
Further, the Veteran regularly attends church and engages in 
large tribal pow-wows.  The Board also acknowledges that the 
Veteran has had a history of suicidal ideation without intent and 
auditory hallucinations.  However, the majority of the VA 
treatment records dated for the past 8 years show that the 
Veteran has consistently denied destructive ideation.  Further, 
the VA treatment records have consistently shown the Veteran's 
thought process, judgment, and insight to be intact.  Moreover, 
the Veteran has consistently been found to be fully oriented, 
have normal speech, and cognitive functioning.  In fact, the 
Veteran has never been hospitalized for his psychiatric 
disability despite discontinuing his medication.  Although the 
Veteran voluntary entered a domiciliary program twice his primary 
motivation was alcoholism, maintenance of sobriety, and 
homelessness-not a psychosis (i.e., losing touch with reality).  
Further, the majority of the medical evidence found the Veteran 
neatly groomed and oriented in all spheres.  

Although the Veteran reported that he was abusive to his ex-
wives, nowhere in the record can the Board find recent 
indications (i.e., during the course of his appeal) of impaired 
impulse control of the type and extent contemplated in the 
language of the criteria for a 70 percent rating, that is, of 
such severity as to be characterized by or similar in severity to 
unprovoked periods of violence.  To the extent the VA examiners 
described impaired concentration and impaired mood, this appears 
to squarely fall within criteria for a 50 percent rating such as 
disturbances in motivation and mood, and deficiencies in 
understanding complex commands and in long-term and short-term 
memory, rather than the more severe criteria for a 70 percent 
rating.  

In sum, the medical evidence of record does not consistently 
demonstrate the great majority of the symptomatology set forth in 
the criteria for a 70 percent rating under Diagnostic Code 9411.  
As reflected in the reports discussed above, the medical evidence 
does not reflect that he exhibits intermittently illogical 
speech; near-continuous panic attacks or depression affecting the 
ability to function; spatial disorientation; or neglect of 
personal appearance and hygiene.  In fact, there was no evidence 
of a thought disorder.  As noted above, he has had the ability to 
maintain long-term relationships.  Based upon these findings, and 
following a full review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's disability picture most nearly approximates the 
criteria for a 70 percent evaluation.  As the Board balances the 
evidence, the criteria for a rating of 50 percent set forth a 
picture far more consistent with the Veteran's level of 
psychiatric disability, for the reasons discussed directly above.

The Board finds that the preponderance of the relevant evidence 
currently of record shows that the Veteran's PTSD approximates a 
50 percent rating for the full pendency of the Veteran's claim, 
as explained above.  The current evidence as weighed by the Board 
does not adequately approximate the criteria for a 70 percent 
rating for any period.  See Fenderson, supra.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's psychiatric disability reflects so 
exceptional or unusual a disability picture as to obviate the 
application of regular schedular criteria established for the 
purpose of rating the service-connected disability.  Thus, an 
evaluation higher than 50 percent on an extraschedular basis is 
not for consideration.  See 38 C.F.R. § 3.321(b)(1).  The Veteran 
is not shown to require frequent periods of hospitalization or in 
fact any hospitalizations for psychiatric disability, and there 
are no factors present to otherwise render impractical the 
application of the regular schedular standards.  He has no 
thought disorder and there is no reason to question his 
competence or his adequate functioning in daily life beyond what 
is contemplated in a 50 rating for PTSD.  Although his PTSD 
symptoms no doubt contribute to his inability to work in 
conjunction with well-documented nonservice-connected disability, 
they are squarely addressed in the rating criteria for 
psychiatric disability and are now afforded a very substantial 
rating of 50 percent.  The evidence of record reflects that the 
Veteran's arthritis also prevents him from employment by his own 
account, as indicated on the April 2003 VA examination.  Further, 
he was gainfully employed at an art gallery until September 11, 
2001, at which time the tourism industry collapsed.  See VA 
treatment record dated in August 12, 2002.  

The Board acknowledges the spouse's assertion that the Veteran 
would not have been able to obtain or maintain this job without 
her reference, as indicated on the hearing transcript.  
Regardless, this is not descriptive of marked interference with 
employment due to PTSD, beyond what is commensurate with a 
50 percent schedular rating.  Because the evidence does not show 
that the Veteran's PTSD presents an unusual or exceptional 
disability picture, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, based on this record, the Board finds that 
preponderance of the evidence does not support an initial rating 
in excess of 50 percent  


ORDER

An initial evaluation in excess of 50 percent for the service-
connected PTSD is denied.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


